As filed with the Securities and Exchange Commission on October 15, 2014 Registration No. 333-169280 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XUMANII INTERNATIONAL HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada 90-0582397 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 9550 South Eastern Ave. Suite 253-A86 Las Vegas, NV 89123 (800) 416-5934 (Address and telephone number of principal executive offices and principal place of business) National Registered Agents, Inc. 311 Division St. Carson City, Nevada 89703 (800) 550-6724 (Name, address and telephone number of agent for service) Copies to: Bob Bates, CFO, CPA, CVA, CFE bob@imerjn.com Telephone No.: (415) 264-0984 Facsimile No.: (617) 208-2968 Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyþ CALCULATION OF REGISTRATION FEE Amount of shares Proposed maximum Proposed maximum Amount of Title of each class of to be offering price aggregate Registration securities to be registered Registered per share offering price Fee Common Stock, par value $0.001 per share, issuable pursuant to Equity Credit Agreement $ $ $ This offering price has been estimated solely for the purpose of computing the registration fee in accordance with Rule 457(c) of the Securities Act on the basis of the average of the high and low prices of the common stock of the Company as reported on the Grey Market (“OTCQB”) on October 10, 2014. In the event of stock splits, stock dividends, or similar transactions involving the Registrant’s common stock, the number of Shares registered shall, unless otherwise expressly provided, automatically be deemed to cover the additional securities to be offered or issued pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”). PROSPECTUS 1,324,339,645 Shares of Common Stock XUMANII INTERNATIONAL HOLDINGS CORP. Common Stock This prospectus relates to the registration of up to 1,324,339,645 shares of our common stock. Our common stock is quoted on the Grey sheets, under the symbol “XUII”. The last reported sale price of our common stock on the OTCQB on October 10, 2014 was $0.0001 per share. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. The date of this Prospectus is October 15, 2014. TABLE OF CONTENTS Page PART I - INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY 1 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 15 RISK FACTORS 15 RISKS RELATED TO OUR BUSINESS AND INDUSTRY 16 RISKS RELATED TO AN INVESTMENT IN OUR SECURITIES 21 USE OF PROCEEDS 28 DETERMINATION OF OFFERING PRICE 28 SELLING SECURITY HOLDERS 28 PLAN OF DISTRIBUTION 31 DESCRIPTION OF SECURITIES TO BE REGISTERED 34 INTERESTS OF NAMED EXPERTS AND COUNSEL 38 DESCRIPTION OF BUSINESS 38 PROPERTIES 40 LEGAL PROCEEDINGS 41 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 41 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 DIRECTORS AND EXECUTIVE OFFICERS 48 EXECUTIVE COMPENSATION 49 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 51 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS AND DIRECTOR INDEPENDENCE 52 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 52 WHERE YOU CAN FIND MORE INFORMATION 53 FINANCIAL STATEMENTS 54 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any state where the offer is not permitted. PROSPECTUS SUMMARY You should read the following summary together with the more detailed information and the financial statements appearing elsewhere in this Prospectus. This Prospectus contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under “Risk Factors” and elsewhere in this Prospectus. Unless the context indicates or suggests otherwise, references to “we,” “our,” “us,” the “Company,” “Xumanii”, or the “Registrant” refer to Xumanii International Holdings Corp., a Nevada corporation. Overview Xumanii International Holdings Corp. (“Xumanii”) was incorporated in the State of Nevada on May 6, 2010. The Company maintains its statutory registered agent’s office at Nevada Corporate Headquarter, 101 Convention Center Drive, Suite 700 Las Vegas, Nevada 89109 and the Company’s mailing address and business office is located at 9550 South Eastern Ave. Suite 253-A86 Las Vegas, NV 89123. The Company's name and trading symbol were changed from Medora Corp. and MORA effective September 7, 2012 to Xumanii, Inc. and XUII, respectively. Subsequently the name was changed to Xumanii International Holdings Corp. Until September 30, 2013, Xumanii was a platform that broadcasted live events in HD with a new technology that combined hardware and a software platform to broadcast from multiple cameras, wirelessly an event with an extremely low production cost. In October 2013, the business plan for Xumanii was changed to enter into the branded tablet market, app market and pursue acquisitions that may be synergistic to the company’s focus in various technologies. Recent Developments Xumanii announced that it has completed the acquisition of Rocky Mountain Tracking ("RMT") on July 22, 2014. RMT is an established provider of GPS tracking solutions in North America. The Company has signed a definitive agreement to acquire RMT Leasing Inc. and its subsidiary Rocky Mountain Tracking Inc. This transaction is not subject to any further action and is effective immediately. For the year ended April 30, 2014, RMT generated revenues of $1.3 million and EBITDA of approximately $200,000. Xumanii acquired RMT for $3.1 million, consisting of a combination of cash, a note and preferred stock. Most or all of the employees of RMT will continue with Imerjn. RMT has been a leading provider of GPS tracking solutions since 2003. It offers several GPS trackers and GPS tracking systems that are ideal for personal or business use. RMT's software is proprietary and enables users to track the movement of virtually anything using superior tracking devices. As of October 10, 2014, there were 6,077,232,853 shares of our common stock outstanding, of which 4,013,150,438 shares were held by non-affiliates. During the quarter ended April 30, 2014 Xumanii advanced $541,451 in ACLH, LLC an entity associated with the Company’s CEO. $322,950 of this has been paid back. The remaining balance of $218,501 has been converted into stock of Velocity Data Inc, an entity in which ACLH holds an interest Based on Velocity’s market cap on September 11, 2014 of $25,387,505 ($.265/share x 95,801,907 shares) and the $218,501 investment balance as a percentage of the purchase price of $3.6 million (6%) Xumanii’s investment is worth $1,540,944. 1 On September 25, 2014 the Company’s stock was suspended by the SEC until October 8, 2014. The reasons cited in the public notice were lack of adequacy or accurateness of press releases. The Company reviews all press releases prior to submission and has support for all items listed, so believes they are accurate and sufficient. The Company will keep investors up to date with the ramifications of this matter. The stock currently trades on the grey sheets -this could present problems for those wishing to conduct regular trading. You should talk with your broker about how to trade during this time. The Company and primary shareholder approved a 10,000 for 1 stock split and a name change to Imerjn on September 22, 2014. More details of this are in the 14c filing. Acquisition update/recap: 1) NTIH-The Company spent many months working with various counsel, lenders and the seller on a telecommunications acquisition. After attempting a 3a10 transaction in the California courts it was determined that the target was not profitable enough to warrant such an extremely complex regulated transaction. 2) The Gettv acquisition (originally by Inflexion LLC) in February 2014 was assigned to Xumanii at that time EQUITY FACILITY ANALYSIS At an assumed purchase price of $0.0001 (equal to the closing price of our common stock of $0.0001 on September 23, 2014), we would receive approximately $132,433 in gross proceeds if all registered shares were sold.Furthermore, we may receive substantially less than $132,433 in gross proceeds from the financing due to our share price fluctuation, discount to market and other factors relating to the common stock.The issuance of new shares could cause additional substantial dilution to our stockholders.We currently have authorized and available for issuance 10,000,000,000 shares of our common stock pursuant to our charter. The following table sets forth the total number of Shares that would be issued at varying purchase prices for us to receive the entire $5,000,000 in gross proceeds under the Equity Credit Agreement (without accounting for certain fees and expenses): Assumed Average Purchase Price (1) Total Number of Shares to be Issued if Full Price Percentage of Currently Outstanding Shares (2) Shares Under the Equity Credit Agreement 823% 411% 165% 82% 8% 1% Under the Equity Credit Agreement, with respect to a Regular Draw Down Notice, if the price falls below the applicable Floor Price on any trading day during the applicable Pricing Period, the Equity Credit Agreement provides that Southridge will not purchase the pro rata portion of the applicable Draw Down Amount allocated to that trading day.We may not sell shares to Southridge pursuant to a Fixed Draw Down Notice for a Fixed Purchase Price less than the Fixed Floor Price due to certain equity conditions that must be satisfied in order for us to be eligible to deliver a Fixed Draw Down Notice. The denominator is based on 6,077,232,853 shares outstanding as of October 10, 2014, adjusted to include 55,555,556 Commitment Shares that were issued to Southridge as consideration for its commitment to purchase our common stock pursuant to the Equity Credit Agreement. The numerator is based on the number of Shares issuable to Southridge under the Equity Credit Agreement at the corresponding assumed average purchase price set forth in the adjacent column. 2 Assumed average purchase price is equal to 100% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 200% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 500% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Represents the 1,000% of the closing sale price of our common stock on October 10, 2014. Assumed average purchase price is equal to 10,000% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 100,000% of the closing sale price of our common stock of $0.0001 on October 10, 2014. The following table sets forth the amount of proceeds we would receive from Southridge from the sale of Shares under the Equity Credit Agreement that are registered in this offering at varying purchase prices (without accounting for certain fees and expenses): Assumed Average Purchase Price (1) Total Number of Shares to be Issued if Full Price Percentage of Currently Outstanding Shares (2) Shares Under the Equity Credit Agreement 21.8% 21.8% 21.8% 21.8% 21.8% 21.8% Under the Equity Credit Agreement, with respect to a Regular Draw Down Notice, if the price falls below the applicable Floor Price on any trading day during the applicable Pricing Period, the Equity Credit Agreement provides that Southridge will not purchase the pro rata portion of the applicable Draw Down Amount allocated to that trading day.We may not sell shares to Southridge pursuant to a Fixed Draw Down Notice for a Fixed Purchase Price less than the Fixed Floor Price due to certain equity conditions that must be satisfied in order for us to be eligible to deliver a Fixed Draw Down Notice. The denominator is based on 6,077,232,853 shares outstanding as of October 10, 2014. The numerator is based on the number of Shares issuable to Southridge under the Equity Credit Agreement at the corresponding assumed average purchase price set forth in the adjacent column. Assumed average purchase price is equal to 100% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 200% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 500% of the closing sale price of our common stock of $0.0001 on October 10, 2014. 3 Represents the closing sale price is equal to 1,000% of our common stock on October 10, 2014. Assumed average purchase price is equal to 10,000% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Assumed average purchase price is equal to 100,000% of the closing sale price of our common stock of $0.0001 on October 10, 2014. Southridge has agreed that during the term of the Equity Credit Agreement, neither Southridge nor any of its affiliates will, directly or indirectly, engage in any short sales involving our securities or grant any option to purchase, or acquire any right to dispose of or otherwise dispose for value of, any shares of our common stock or any securities convertible into or exercisable or exchangeable for any shares of our common stock, or enter into any swap, hedge or other similar agreement that transfers, in whole or in part, the economic risk of ownership of any shares of our common stock.Southridge will not be prohibited from selling any of the shares of our common stock that it owns or that it is obligated to purchase under a pending Draw Down Notice. The Equity Credit Agreement contains customary representations, warranties and covenants by, among and for the benefit of the parties. Before Southridge is obligated to purchase any Shares pursuant to a Draw Down Notice, certain conditions specified in the Equity Credit Agreement, none of which are in Southridge's control, must be satisfied, including the following: · Each of our representations and warranties in the Equity Credit Agreement must be true and correct in all material respects. · We must have performed, satisfied and complied in all material respects with all covenants, agreements and conditions required to be performed, satisfied or complied with by us. · The registration statement of which this prospectus forms a part must be effective under the Securities Act. · We must not have knowledge of any event that could reasonably be expected to have the effect of causing the suspension of the effectiveness of the registration statement of which this prospectus forms a part or the prohibition or suspension of the use of this prospectus. · We must have filed with the Commission all required prospectus supplements relating to this prospectus and all periodic reports and filings required to be filed by us under the Exchange Act. · Trading in our common stock must not have been suspended by the Commission, the OTCQB or the Financial Industry Regulatory Authority, or FINRA, there must not have been imposed, and we must not have received any notice of, any suspension of electronic trading or settlement services by The Depository Trust Company, and trading in securities generally on the OTCQB must not have been suspended or limited. · We must have complied with all applicable federal, state and local governmental laws, rules, regulations and ordinances in connection with the execution, delivery and performance of the Equity Credit Agreement and the Registration Rights Agreement. · No statute, regulation, order, decree, writ, ruling or injunction by any court or governmental authority of competent jurisdiction shall have been enacted, entered, promulgated, threatened or endorsed which prohibits the consummation of or which would materially modify or delay any of the transactions contemplated by the Equity Credit Agreement and the Registration Rights Agreement. · No action, suit or proceeding before any arbitrator or any court or governmental authority shall have been commenced or threatened, and no inquiry or investigation by any governmental authority shall have been commenced or threatened seeking to restrain, prevent or change the transactions contemplated by the Equity Credit Agreement or the Registration Rights Agreement, or seeking material damages in connection with such transaction. 4 · The absence of any condition, occurrence, state of facts or event having, or insofar as reasonably can be foreseen would likely have, any effect on our business, operations, properties or financial condition that is material and adverse to us. There is no guarantee that we will be able to meet the foregoing conditions or any of the other conditions in the Equity Credit Agreement or that we will be able to draw down any portion of the Total Commitment available under the Equity Credit Agreement with Southridge. The obligations of Southridge under the Equity Credit Agreement to purchase shares of our common stock may not be transferred to any other party, and none of the terms or conditions contained in the Equity Credit Agreement may now be amended or waived by the parties. The registration statement of which this prospectus is a part will not cover sales by Southridge’s transferees, notwithstanding Southridge’s right to assign its rights under the Registration Rights Agreement to its affiliates. The Equity Credit Agreement may be terminated at any time by the mutual written consent of the parties. Unless earlier terminated, the Equity Credit Agreement will terminate automatically on the earliest to occur of (i) the first day of the month next following the 24-month anniversary of the effective date of the Registration Statement of which this prospectus is a part, (ii) the date on which Southridge purchases the Total Commitment worth of common stock under the Equity Credit Agreement and (iii) the date on which our common stock ceases to be listed or quoted on an eligible trading market under the Equity Credit Agreement. We may terminate the Equity Credit Agreement on one trading day’s prior written notice to Southridge, subject to certain conditions, without fee, penalty or cost. Southridge may terminate the Equity Credit Agreement effective upon one trading day’s prior written notice to us under certain circumstances, including the following: · The existence of any condition, occurrence, state of facts or event having, or insofar as reasonably can be foreseen would likely have, any effect on our business, operations, properties or financial condition that is material and adverse to us. · We enter into an agreement providing for certain types of financing transactions that are similar to the Equity Credit Agreement with Southridge. · Certain transactions involving a change in control of the company or the sale of all or substantially all of our assets have occurred. · We are in breach or default in any material respect under any of the provisions of the Equity Credit Agreement or the Registration Rights Agreement, and, if such breach or default is capable of being cured, such breach or default is not cured within 10 trading days after notice of such breach or default is delivered to us. · While Southridge holds any shares issued under the Equity Credit Agreement, the effectiveness of the registration statement that includes this prospectus is suspended or the use of this Prospectus is suspended or prohibited, and such suspension or prohibition continues for a period of 20 consecutive trading days or for more than an aggregate of 60 trading days in any 365-day period, subject to certain exceptions. · Trading in our common stock is suspended and such suspension continues for a period of five consecutive trading days or for more than an aggregate of 20 trading days in any 365-day period. · We have filed for and/or are subject to any bankruptcy, insolvency, reorganization or liquidation proceedings. The Equity Credit Agreement provides that no termination of the Equity Credit Agreement will limit, alter, modify, change or otherwise affect any of the parties' rights or obligations with respect to any pending Draw Down Notice, and that the parties must fully perform their respective obligations with respect to any such pending Draw Down Notice under the Equity Credit Agreement, provided all of the conditions to the settlement thereof are timely satisfied. 5 We paid to Southridge a commitment fee for entering into the Equity Credit Agreement equal to $25,000 in the form of55,555,556 Commitment Shares, calculated using a per share price of $0.0009, representing the lowest trade price of a share of our common stock during the three-trading day period immediately preceding the Closing Date. We also agreed to pay up to $25,000 of reasonable attorneys' fees and expenses (exclusive of disbursements and out-of-pocket expenses) incurred by Southridge in connection with the preparation, negotiation, execution and delivery of the Equity Credit Agreement and related transaction documentation. The Equity Credit Agreement also provides for indemnification of Southridge and its affiliates in the event that Southridge incurs losses, liabilities, obligations, claims, contingencies, damages, costs and expenses related to a breach by us of any of our representations and warranties under the Equity Credit Agreement or the other related transaction documents or any action instituted against Southridge or its affiliates due to the transactions contemplated by the Equity Credit Agreement or other transaction documents, subject to certain limitations. The issuance of the Commitment Shares and the sale of the Shares to Southridge under the Equity Credit Agreement are exempt from registration under the Securities Act pursuant to the exemption for transactions by an issuer not involving any public offering under Section 4(a)(2) of and Regulation D under the Securities Act. Registration Rights Agreement In connection with the execution of theEquity Credit Agreement, on the Closing Date, we and Southridge also entered into the Registration Rights Agreement. Pursuant to the Registration Rights Agreement, we agreed to file the registration statement of which this prospectus is a part with the Commission on or prior to the Filing Deadline to register 1,324,339,645 shares of our common stock, and have it declared effective prior to the Effectiveness Deadline. The effectiveness of the registration statement of which this prospectus is a part is a condition precedent to our ability to sell common stock to Southridge under the Equity Credit Agreement. We have agreed to file with the Commission one or more additional registration statements to cover all of the securities required to be registered under the Registration Rights Agreement that are not covered by this prospectus, in each case, as soon as practicable, but in no event later than the applicable filing deadline for such additional registration statements as provided in the Registration Rights Agreement. We also agreed, among other things, to indemnify Southridge from certain liabilities and fees and expenses of Southridge incident to our obligations under the Registration Rights Agreement, including certain liabilities under the Securities Act. Southridge has agreed to indemnify and hold harmless us and each of our directors, officers and persons who control us against certain liabilities that may be based upon written information furnished by Southridge to us for inclusion in the registration statement of which this prospectus is a part, including certain liabilities under the Securities Act. As discussed above, the obligations of Southridge under the Equity Credit Agreement to purchase shares of our common stock may not be transferred to any other party. Southridge may not assign its rights under the Registration Rights Agreement other than to an affiliate of Southridge. The registration statement of which this prospectus is a part will not cover sales by Southridge’s transferees, notwithstanding Southridge’s right to assign its rights under the Registration Rights Agreement to its affiliates. None of the terms or conditions contained in the Registration Rights Agreement may now be amended or waived by the parties. The foregoing description of the Equity Credit Agreement and the Registration Rights Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Equity Credit Agreement and Registration Rights Agreement, copies of which have been filed or incorporated by reference as exhibits to the registration statement of which this prospectus is a part. 6 Corporate Information Our principal executive offices are located at9550 South Eastern Ave. Suite 253-A86, Las Vegas, NV 89123. Our telephone number is 800-416-5934. We maintain the corporate website at www.imerjn.com. Stock Transfer Agent The Transfer Agent for our common stock is Empire Stock Transfer at 1859 Whitney Mesa Dr. Henderson, NV 89014. The agent’s telephone number is (702) 818-5898. 7 The Facility At any time and from time to time during the Commitment Period, the Company may deliver a Put Notice to Investor, subject to the conditions set forth in Section 7.2; provided, however, that the Investment Amount identified in the applicable Put Notice, when taken together with all prior Put Notices, shall not exceed the Maximum Commitment Amount. On the Put Date the Company shall deliver to Investor’s brokerage account estimated put shares equal to the Investment Amount indicated in the Put Notice divided by the Closing Price on the Trading Day immediately preceding the Put Date, multiplied by one hundred twenty five percent (125%) (the “Estimated Put Shares”). On the Trading Date immediately following delivery of the Estimated Put Shares, Investor shall deliver payment by check or wire transfer to the Company an amount equal to the par value of the Estimated Put Shares (“Par Value Payment”). In the event that, during a Valuation Period, the Closing Price on any Trading Day falls more than twenty five percent (25%) below the average of the closing trade prices for the ten (10) trading days immediately preceding the date of the Company’s Put Notice (a “Low Bid Price”), for each such Trading Day, the parties shall have no right and shall be under no obligation to purchase one tenth (1/10th) of the Investment Amount specified in the Put Notice, and the Investment Amount shall accordingly be deemed reduced by such amount. In the event that during a Valuation Period there exists a Low Bid Price for any three (3) Trading Days—not necessarily consecutive—then the balance of each party’s right and obligation to purchase the Investment Amount under such Put Notice shall terminate on such second Trading Day (“Termination Day”), and the Investment Amount shall be adjusted to include only one-tenth (1/10th) of the initial Investment Amount for each Trading Day during the Valuation Period prior to the Termination Day that the Bid Price equals or exceeds the Low Bid Price. The Offering As of October 10, 2014, there were 6,077,232,853 shares of our common stock outstanding, of which 4,013,150,438 shares were held by non-affiliates. Although the Equity Credit Agreement provides that we may sell up to $5,000,000 of our common stock to Southridge, only 1,324,339,645 shares of our common stock are being offered under this prospectus. If all of the 1,324,339,645 shares offered under this prospectus were issued and outstanding as of October 10, 2014, such shares would represent approximately 26% of the total number of shares of our common stock outstanding and 33% of the total number of outstanding shares of our common stock held by non-affiliates, in each case as of October 10, 2014. At an assumed purchase price of $0.0001 (equal to the closing price of our common stock of $0.0001 on October 10, 2014), and assuming the sale by us to Southridge of all of the 1,324,339,645 Shares, or approximately 21.8% of our issued and outstanding common stock, being registered hereunder pursuant to draw downs under the Equity Credit Agreement, we would receive only approximately $132,433 in gross proceeds.Furthermore, we may receive substantially less than $132,433 in gross proceeds from the financing due to our share price, discount to market and other factors relating to our common stock.If we elect to issue and sell more than the 1,324,339,645 Shares offered under this prospectus to Southridge, which we have the right, but not the obligation, to do, we must first register for resale under the Securities Act any such additional Shares, which could cause additional substantial dilution to our stockholders.Based on the above assumptions, we would be required to register an additional approximately 48,675,660,355 shares of our common stock to obtain the balance of $5,000,000 of the Total Commitment that would be available to us under the Equity Credit Agreement.We currently have authorized and available for issuance 10,000,000,000 shares of our common stock pursuant to our charter.The number of shares of our common stock ultimately offered for resale by Southridge is dependent upon a number of factors, including the extent to which Southridge converts the Convertible Note into shares of our common stock and the number of Shares we ultimately issue and sell to Southridge under the Equity Credit Agreement. 8 The Total Commitment of $5,000,000 was determined based on numerous factors, including our estimated operating expenses for the next 2 years.While it is difficult to estimate the likelihood that we will need the full Total Commitment, we presently believe that we may need the full Total Commitment under the Equity Credit Agreement. Common stock offered by Selling Stockholder 1,324,339,645 shares of common stock, Common stock outstanding before the offering 6,077,232,853 shares of common stock. Common stock outstanding after the offering 7,401,572,498 shares of common stock. Use of proceeds We may receive gross proceeds of up to $5,000,000 from the sale of Shares to Southridge pursuant to the Equity Credit Agreement. The net proceeds received from the sale of Shares pursuant to the Equity Credit Agreement will be used for general corporate and working capital purposes and acquisitions of assets, businesses or operations or for other purposes that our Board of Directors, in its good faith deem to be in the best interest of the company and its stockholders. OTCQB Trading Symbol XUII Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors”. 9 SELLING STOCKHOLDER This prospectus relates to the possible resale from time to time by the selling stockholder of any or all of the shares of common stock that have been or may be issued by us to Southridge under the Equity Credit Agreement. For additional information regarding the issuance of common stock covered by this prospectus, see “Summary—Recent Developments” and “Equity Credit Agreement With Southridge” above. We are registering the shares of common stock pursuant to the provisions of the Registration Rights Agreement we entered into with Southridge on October 10, 2014, in order to permit the selling stockholder to offer the shares for resale from time to time.Except for the transactions contemplated by Equity Credit Agreement, and the Registration Rights Agreement, Southridge has not had any material relationship with us within the past three years. The table below presents information regarding the selling stockholder and the shares of common stock that it may offer from time to time under this prospectus.This table is prepared based on information supplied to us by the selling stockholder, and reflects holdings as of October 10, 2014.As used in this prospectus, the term “selling stockholder” means Southridge. The number of shares in the column “Maximum Number of Shares of Common Stock to be Offered Pursuant to this Prospectus” represents all of the shares of common stock that the selling stockholder may offer under this prospectus. The selling stockholder may sell some, all or none of its shares in this offering.We do not know how long the selling stockholder will hold the shares before selling them, and we currently have no agreements, arrangements or understandings with the selling stockholder regarding the sale of any of the shares. Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by the SEC under the Exchange Act, and includes shares of common stock with respect to which the selling stockholder has voting and investment power. The percentage of shares of common stock beneficially owned by the selling stockholder prior to the offering shown in the table below is based on an aggregate of 6,077,232,853 shares of our common stock outstanding on October 10, 2014. Because the purchase price of the shares of common stock issuable under the Equity Credit Agreement is determined on each settlement date, the number of shares that may actually be sold by the Company under the Equity Credit Agreement may be fewer than the number of shares being offered by this prospectus. The fourth column assumes the sale of all of the shares offered by the selling stockholder pursuant to this prospectus. Name of Selling Stockholder Number of Shares of Common Stock Owned Prior to Offering Maximum Number of Shares of Common Stock to be Offered Pursuant to this Prospectus(3) Number of Shares of Common Stock Owned After Offering Number(1) Percent Number(4) Percent(2) Southridge (5) 0 0
